Citation Nr: 1753281	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss (BHL).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse.


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  He served honorably in the United States Air Force as an aircraft mechanic.  The Board thanks the Veteran for his service to our country.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2017, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's tinnitus is attributable to his active military service.

2. The Veteran's BHL is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for BHL have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  See 38 U.S.C. § 5107(b).

Tinnitus

In the present case, the Board finds that the Veteran has tinnitus.  After the Veteran initiated this claim in September 2009, a VA examiner diagnosed him with tinnitus in March 2010.  

The Board also finds that the Veteran was exposed to jet engine noise while serving as an aircraft mechanic in the Air Force.  In the May 2010 Rating Decision, VA conceded in-service acoustic trauma.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  Although nexus was denied in the March 2010 VA examination report primarily because the Veteran's tinnitus was thought to have "only started in the last 5-10 years," that timeline is at odds with the Veteran's consistent, numerous statements in the record that he has suffered from tinnitus over the long term, to include "thirty or more years."  Further, during the January 2017 Video Conference Hearing, the Veteran testified that his tinnitus began in service.  Accordingly, the Board finds that the VA examination report inadequately considered the Veteran's lay statements regarding the onset of his tinnitus and thus the report's nexus opinion is not dispositive.  On the other hand, a February 2017 statement by a private audiologist, who examined the Veteran and took note of his history, concluded that "[i]t is my opinion that his hearing loss and tinnitus are as likely as not due at least in part to his noise exposure while serving in the military.  The audiologist noted the Veteran's history of significant noise exposure while in the military working as an aircraft mechanic and that his jobs after the military included minimal noise exposure.  The audiologist also noted the Veteran's report of constant tinnitus that he had for many years.

The Veteran's assertion that his tinnitus began in-service is consistent with the circumstances of his service as an aircraft mechanic working on jet engines in the Air Force.  The Board finds that the Veteran's lay evidence regarding his claim of in-service incurrence of tinnitus is credible and probative.  Although there are no complaints or treatment for tinnitus noted in his service treatment records, the Board observes that a buzzing in the ears may not be a complaint that is readily reported.  

Therefore, affording the Veteran the benefit of the doubt as required under the law, the Board concludes that his tinnitus is due to previously conceded in-service acoustic trauma.  The criteria for service connection are met, and service connection for tinnitus is warranted.

Bilateral Hearing Loss

Turning to the Veteran's second claim, the Board finds that the Veteran has BHL.  After the Veteran initiated this claim in September 2009, a VA examiner diagnosed him with BHL consistent with 38 C.F.R. § 3.385 in March 2010.  

As noted above, the Board finds that the Veteran was exposed to jet engine noise while serving as an aircraft mechanic in the Air Force.  

Regarding whether there is a nexus between the Veteran's BHL and his service, once more the Board finds that the evidence is, at least, in relative equipoise.  Although nexus was denied in the March 2010 VA examination report chiefly because the Veteran's hearing was within normal range at induction and separation, that opinion did not consider the decline in the Veteran's hearing within said range as documented in his service treatment records.  Indeed, during the three years between induction and separation that the Veteran was serving as a jet engine aircraft mechanic, his hearing worsened at every frequency tested and by as much as 20 decibels.  Accordingly, the Board finds that the VA examination report inadequately considered all the evidence of record and thus the report's nexus opinion is not dispositive.

During the January 2017 Video Conference Hearing, the Veteran was granted additional time to submit supporting evidence from his private ear doctor.  In February 2017, he filed a timely report from his audiologist opining that his BHL is "as likely as not due at least in part to his noise exposure in the military."  The opinion is adequately supported by lay evidence and demonstrates familiarity with the cited circumstances of the Veteran's service, and the Board notes that nexus requires only a causal relationship, not a sole causal relationship (in isolation).  Accordingly, the Board finds that the audiologist's opinion is competent and probative evidence supporting a determination of nexus between the Veteran's BHL and his noise exposure during military service.  

Therefore, affording the Veteran the benefit of the doubt as required under the law, the Board concludes that his BHL is due to previously conceded in-service acoustic trauma.  The criteria for service connection are met, and service connection for BHL is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for BHL is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


